DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Steven Nichols on September 1st 2021.


1.	(Currently Amended) An apparatus comprising:
an array of nozzles to eject ink; and
a controller to:
instruct the array of nozzles to print a plurality of color patches, each color patch being printed using different nozzle settings values,
receive a sensor signal from each color patch from a color sensor, 
derive a color saturation and/or density measurement information from the sensor signals, and
select a print mode configuration based on the color saturation and/or density measurement information;
wherein the controller is to rank the different nozzle settings values for the array of nozzles by color saturation and/or density measurement based on the color saturation and/or density measurement information.
2.	(Original) The apparatus of claim 1 wherein the controller is further to:
generate a color degree report from the plurality of color patches, wherein the color degree report maps each color patch with a corresponding color saturation and/or density measurement of each color patch; and
select the print mode configuration based on the color degree report. 
3.	(Original) The apparatus of claim 1, wherein the different nozzle settings values comprises the color, and at least one of a first array of nozzles direction, a second array 
4.	(Original) The apparatus of claim 3, wherein the first array of nozzles speed relates to the first array of nozzles direction and the second array of nozzles speed relates to the second array of nozzles direction, the second array of nozzles direction being opposed to the first array of nozzles direction.
5.	(Original) The apparatus of claim 1, wherein the controller is further to:
select a subset of nozzles from the array of nozzles based on the color saturation and/or density measurement information; and
select the print mode configuration wherein the subset of nozzles are to print a section of a print job. 
6.	(Cancelled)
7.	(Original) The apparatus of claim 1, wherein the controller is to select the print mode configuration based on configuration parameters that comprises at least one of:
print a section of a printing job in a first direction;
print the section of the printing job in a second direction;
print the section of the printing job in the first direction and in the second direction;
the printing speed of the first direction; 
the printing speed of the second direction; 
a nozzle ink ejection mask to eject ink in a pixel.

9.	(Previously Presented) The apparatus of claim 1, wherein a user inputs a user predetermined configuration, the user predetermined configuration comprising: a first printing mode; or a second printing mode, the controller is to:
select the print mode configuration corresponding to the color patch with the highest color saturation and/or density measurement from the color saturation and/or density measurement information, wherein the user predetermined configuration is set as the first printing mode; and
select the print mode configuration corresponding to the color patch with the lowest color saturation and/or density measurement from the color saturation and/or density measurement information wherein the user predetermined configuration is set as the second printing mode.
10.	(Original) The apparatus of claim 1 wherein the printer is a two-dimensional or a three-dimensional printer.
11.	(Original) The apparatus of claim 1 wherein the color sensor color is a color sensor within the apparatus.
12.	(Currently Amended) A method comprising:
instructing an array of nozzles to print a plurality of color patches, each color patch being printed using different nozzle settings values;

deriving a color saturation and/or density measurement information from the sensor signals, [[and]]
selecting a print mode configuration based on the color saturation and/or density measurement information; and
ranking the different nozzle settings values for the array of nozzles by color saturation and/or density measurement based on the color saturation and/or density measurement information.
13.	(Original) The method of claim 12, wherein the selecting a print mode configuration comprising:
selecting a subset of nozzles from the array of nozzles based on the color saturation and/or density measurement information; and
selecting the print mode configuration wherein the subset of nozzles are to print a section of a print job.
14.	(Original) The method of claim 12, comprising:
receiving a user predetermined configuration, wherein the user predetermined configuration comprises a first printing mode or a second printing mode; 
selecting the print mode configuration corresponding to the color patch with the highest color saturation and/or density measurement from the color saturation and/or density measurement information, wherein the user predetermined configuration is set as the first printing mode; and

15.	(Currently Amended) A non-transitory machine readable medium storing instructions executable by a processor, the non-transitory machine readable medium comprising:
instructions to print a plurality of color patches, each color patch being printed using different nozzle settings values; 
instructions to receive a sensor signal from each color patch from a color sensor; 
instructions to derive a color saturation and/or density measurement information from the sensor signals; [[and]]
instructions to select a print mode configuration based on the color saturation and/or density measurement information; and
instructions to rank the different nozzle settings values by color saturation and/or density measurement based on the color saturation and/or density measurement information.

16.	(Previously Presented)	The apparatus of claim 1, wherein the controller is to select the print mode configuration based on the color saturation.

17.	(Previously Presented)	The apparatus of claim 16, wherein the controller is to:

select a first print mode configuration for a highest color saturation; and
select a second print mode configuration for a lowest color saturation.

18.	(Previously Presented)	The apparatus of claim 1, wherein the controller is to select different print mode configurations for different subsets of nozzles from the array of nozzles based on the color saturation and/or density measurement information.

19.	(Previously Presented)	The apparatus of claim 1, wherein the controller is to:
determine a color patch with a highest color saturation and/or density measurement information from the plurality of color patches; and
select the nozzle setting values for the color patch with a highest color saturation as the print mode configuration.

20.	(Previously Presented)	The apparatus of claim 1, wherein the plurality of color patches are printed with an ink of a single color.	

Allowable Subject Matter

Claims 1-5 and 7-20 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Konno et al. (US 2008/0143776 A1).  In the Applicant’s independent claims 1, 12, and 15 the reference of Konno does not teach:  rank the different nozzle settings values by color saturation and/or density measurement based on the color saturation and/or density measurement information.   Konno fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675